Name: Commission Regulation (EC) No 855/98 of 23 April 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 122/924. 4. 98 COMMISSION REGULATION (EC) No 855/98 of 23 April 1998 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2520/97 (2), and in par- ticular Article 31(2) and Article 48 thereof, Whereas, in order to obtain more detailed knowledge of trade in certain sensitive products, Commission Regula- tion (EC) No 1556/96 (3), as last amended by Regulation (EC) No 1064/97 (4), introduces a system of import licences, without prejudice to its replacement by a rapid computerised procedure for recording imports; whereas a trial of such a procedure has shown that the period for comparing the two systems must be extended; Whereas the procedure must include notification by the Member States at fixed intervals of the quantities of sens- itive products in question released for free circulation; whereas current legislation, i.e. Article 308(d) of Commis- sion Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Com- munity Customs Code (5), as last amended by Regulation (EC) No 75/98 (6), only provides for such notification for the purposes of the surveillance of preferential imports; whereas those provisions must be extended to the sens- itive products in question; whereas such an extension will ensure the reliability of the trial and permit its results to be assessed; Whereas, for the purposes of the trial, data may be noti- fied on a weekly basis; whereas, for the sake of simplifica- tion, the same frequency can be applied to the current import licence arrangements; Whereas an analysis of the trial is to be conducted no later than six months after this Regulation is imple- mented so as to allow a final decision to be taken re- garding the replacement of the import licence arrange- ments by the abovementioned rapid computerised pro- cedure for recording imports; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1556/96 is hereby amended as follows: 1. The second subparagraph of Article 5(1) is replaced by the following: That information shall be sent not later than 12 noon (Brussels time) every Wednesday in respect of applica- tions lodged during the preceding week. 2. The following Article is inserted after Article 5: Article 5(a) The Member States shall notify the Commission of the quantities of the products referred to in the Annex hereto released for free circulation during the periods referred to in that Annex in accordance with the provisions of Article 308(d) of Regulation (EEC) No 2454/93 relating to the surveillance of preferential imports. That information shall be sent not later than 12 noon (Brussels time) every Wednesday in respect of quant- ities released for free circulation during the preceding week. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1998. (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 193, 3. 8. 1996, p. 5. (4) OJ L 156, 13. 6. 1997, p. 3. (5) OJ L 253, 11. 10. 1993, p. 1. (6) OJ L 7, 13. 1. 1998, p. 3. ¬ ¬EN Official Journal of the European CommunitiesL 122/10 24. 4. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1998. For the Commission Franz FISCHLER Member of the Commission